Citation Nr: 1728942	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  16-46 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for kidney failure status post transplant, claimed as secondary to service-connected pulmonary sarcoidosis.

2.  Whether the reduction of the disability rating for pulmonary sarcoidosis, from 100 percent to 30 percent, effective June 1, 2015, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2015 and February 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for kidney failure status post transplant is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The reduction of the rating of the Veteran's pulmonary sarcoidosis from 100 percent to 30 percent was not supported by the evidence contained in the record at the time of the reduction.


CONCLUSION OF LAW

The criteria for reduction of a rating from 100 percent to 30 percent for pulmonary sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.97, Diagnostic Codes 6846-660 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA with regard to the issue of propriety of the reduction of the rating for pulmonary sarcoidosis, from 100 percent to 30 percent, effective June 1, 2015.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that the reduction from 100 percent to 30 percent, effective June 1, 2015, for pulmonary sarcoidosis was improper.  He specifically contends that his service-connected pulmonary sarcoidosis has not improved and the 100 percent rating should be restored.

Where a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The RO must also notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2016).  By an October 2014 rating decision, and an October 2014 notice letter to the Veteran, the RO satisfied these procedural requirements.  The Veteran expressed disagreement as to the proposed reduction, but did not request a hearing.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a March 2015 rating decision, accompanied by a March 2015 notice letter; the effective date of the reduction was June 1, 2015.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the new rating's effective date.  The question is thus whether the reduction was proper based on the evidence of record.

The criteria relevant to the stabilization of disability evaluations set forth in 38 C.F.R. § 3.344 must be considered in evaluating the reduction of a disability rating.  A 100 percent rating for the Veteran's pulmonary sarcoidosis was awarded effective March 6, 2009, and was reduced effective June 1, 2015, over 5 years later.  As such, subsections (a) and (b) of 38 C.F.R. § 3.344 apply.  See 38 C.F.R. § 3.344 (2016).

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  The circumstances on which rating reductions can occur are specifically limited, and carefully circumscribed by regulations promulgated by VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Id.

In Brown v. Brown, 5 Vet. App. 413, 419 (1993), the U.S. Court of Appeals for Veterans Claims (Court) interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the disability, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that improvement in the disability has occurred, but also that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In Brown, the Court also held that, where a rating had been in effect for over five years, based upon a review of the entire record of examinations, and not merely the most recent examination, a specific finding of material improvement in the condition must be made to sustain a reduction action.  Brown, 5 Vet. App. at 419-20.

Under Diagnostic Code 6846, a 30 percent rating is assigned for sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  A 50 percent rating is assigned for sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  A 100 percent rating is assigned for cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Alternatively, sarcoidosis may be rated pursuant to Diagnostic Code 6600 under the rating criteria for chronic bronchitis.  C.F.R. § 4.97, Diagnostic Code 6860 ("or rate active disease or residuals as chronic bronchitis (Diagnostic Code 6600) and extra-pulmonary involvement under specific body system involved").  

Diagnostic Code 6600 provides ratings for chronic bronchitis based on the results of pulmonary function tests (PFTs).  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56- to 70- percent or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6600. 

The 100 percent rating assigned by the March 2009 rating decision was predicated on a February 2009 VA respiratory disorders examination, which showed post bronchodilator FEV-1 to be 33 percent of predicted.  The FEV-1/FVC was 66 percent of predicted, and the DLCO (SB) was 61.  At this examination, there was no evidence of fever, night sweats, and weight loss despite treatment.  See Hohol v. Derwinski, 2 Vet. App. 169, 172 (1992) (noting that in addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued).

After a thorough review of the claims file, the Board finds that the evidence does not support the reduction effectuated by the March 2015 rating decision.  The October 2014 rating decision proposing the reduction was predicated on a September 2014 VA examination, which noted that given the lack of radiographic evidence of active sarcoidosis on computerized tomography (CT), it was less likely as not that the Veteran's abnormal PFTs were due to his sarcoidosis in service.  The examiner added that while the previous PFTs predominantly showed an obstructive pattern of disease this was not the type of pattern seen with sarcoidosis, which usually shows either normal PFT or a restrictive pattern of disease.  On this basis, reduction of the rating to 30 percent was implemented in a March 2015 rating decision, effective June 1, 2015.

However, the examiner did not address the previous PFTs indicating restrictive pattern of disease.  Specifically, a November 1999 VA PFT report noted that there was a possible moderate restrictive component, which was suggested by the finding of a moderate reduction in the SVC.  A March 2005 PFT report also noted a finding of a severe reduction in the FEV-1, with a possible severe restrictive component, and a March 2009 VA pulmonary procedure note stated that there was a severe obstructive lung defect and mild restrictive lung defect.  Additionally, a May 2012 VA physician opined that "there is no doubt that [the Veteran] has sarcoid," given that his primary symptom has been cough, as well as previously low DLCO.  The September 2014 VA examiner did not address or attempt to reconcile the apparently conflicting medical evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Therefore, the Board does not find that the examination was full and complete, as required by 38 C.F.R. § 3.344(a), and therefore, it is not entitled to significant probative value.

Further, it is not apparent from the evidence that the record reflects an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  To that effect, current VA treatment records dated through October 2016 reflect that the Veteran has complained of stable chronic cough with clear sputum for which steroid is used daily.  No PFT was performed at the time of the September 2014 VA examination.  However, in February 2016, the Veteran's VA pulmonary physician stated that on PFT, the current value is roughly 500 ml worse than 2009, although the values have been very extremely variable during 2005 to 2016.  The physician noted the lung volumes might be the most reliable indicator of whether or not there has been a change since 2005.  In this regard, a chest x-ray in July 2015 revealed decreased lung volumes in comparison to a previous examination performed in July 2014.

Given the September 2014 VA examination's limited probative value and based on the medical evidence of record, the Board finds that the preponderance of the evidence does not show a sustained material improvement in the Veteran's pulmonary sarcoidosis sufficient to warrant a reduction of his 100 percent rating.  Thus, the rating reduction was not proper, and the 100 percent rating must be restored.


ORDER

A reduction of the rating for the Veteran's pulmonary sarcoidosis from 100 percent to 30 percent was not proper; the 100 percent rating is restored effective June 1, 2015.


REMAND

The Veteran was provided a January 2016 VA examination in conjunction with his claim for service connection for kidney failure as secondary to pulmonary sarcoidosis.  The January 2016 VA examiner opined that "the claimed condition is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition."  The examiner noted that although sarcoidosis can cause renal failure, it is far less common than renal insufficiency due to uncontrolled hypertension. 

This opinion does not address the issue of aggravation.  To that effect, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b) (2016).  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  Id.  

The Board finds that this opinion is not adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  Consequently, it is necessary to obtain a supplemental medical opinion before the Board decides the merit of the claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records for the Veteran, dated from September 2016 to the present, from the VA Medical Center in Portland, Oregon, and all associated clinics.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the January 2016 VA Kidney Conditions examination, if available, to determine the etiology of the Veteran's kidney failure.  If the January 2016 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current kidney failure status post transplant is related to service; or either proximately caused by or aggravated by his service-connected pulmonary sarcoidosis.

Aggravation is defined as permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinions expressed.

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


